Case 1:21-cv-00532-SAG Document 1-1 Filed 03/02/21 Page1of1
CIVIL COVER SHEET SS 5

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as ré

JS 44 (Rev, 08/16)

v baw, except as

 

provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk out for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE GF THIS FORMAL) fs gy
I. (a) PLAINTIFFS DEFENDANTS _ "APO Sgn,
M&T Bank Corporation & Qe 4p 2 Way
Bryce Carrasco + OS ey ay <Qpy
Cre pS72 08,
Ne
{b) County of Residence of First Listed Plaintiff Anne Arundel County of Residence of First Listed Defendant “apy?

 

(IN U.S. PLAINTIFF CASES ONLY) fa

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED. o

(EYCEPT IN U.S. PLAINTIFF CASES)
NOTE:

(c) Attorneys (Finn Name, 4dddress, and Telephone Number) Altlomeys @fKrown)

 

 

II. BASIS OF JURISDICTION (eiace an “x” in One Box Only) iL CITIZENSHIP OF PRINCIPAL PARTIES (Place aa “¥" in One Box for Plaintiff
(For Diversity Cases Only] and One Box for Defendant)
O 1 US. Government M3 Federal Question PTF DEF PTF DEF
Piaindff (U8. Government Not a Party) Citizen of This State 1 0 2} Incorporated or Principal Place co 4 m4
of Business In This State
O2 U.S Government O04 Diversity Citizen of Another State 2 2 Incorporated and Principal Place gs O8
Defendant (Indeate Citizenship of Parties in Iter HT) of Business In Another Stats
Cinzen or Subject of a O03 G 3. Foreign Nation o6 O46
Foreign Country,

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

TV. NATURE OF SUIT (Piece on “v" in One Box Only) Click tere for: Nakws of Suit Code Desertptions,
[=== CONTRACE : s TORTS 2 PORFELTURIOPENAL TY ©: [ences BANKRUPIC Vicor | ores OTHER STA PTUEES - >
O 110 Insurance PERSONAL INJURY PERSONAL INJURY [0 625 Drug Related Seizure O 422 Appeal 28 USC 158 OG 375 False Claims Act
O71 120 Marine GB 310 Airplane OF 365 Personal Injury - of Property 21 USC 881) |) 423 Withdrawal C 376 Qui Tam (31 USC
CF 130 Miller Act 0 315 Airplane Product Product Liability 1 690 Other 28 USC 157 3729(a3}
O 140 Negotiable Instrument Liability 0 367 Health Care/ OF 400 State Reapportionmem
O 150 Recovery of Overpayment [CF 320 Assault, Libel & Pharmaceutical os PROPERTY RIGHTS ee | 1 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights O 430 Banks and Banking
OF 15] Medicare Act 330 Federal Employers” Product Liability OF 830 Patent OF 450 Commerce
G 152 Recovery of Defaulted Liability OD 368 Asbestos Personal O 840 Trademark O 460 Deportation
Student Loans OG 340 Marine Enjury Product O 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability reensemnar is 7s Ly BOR senor cnet d ie SOCTAL SECURITY 2c Corrupt Organizations
G 153 Recovery of Overpayment Liability PERSONAL PROPERTY [0 710 Fair Labor Standards OF 861 HLA (1395f) MM 460 Consumer Credit
of Veteran's Benefits G 350 Mota: Vehicle GO 370 Other Fraud Act OF 862 Black Lung (923) OG 490 Cable/Sat TY
O 160 Stockholders” Suits O 355 Motor Vehicle O 37} Truth in Lending 0 72) Labor/Management O 863 DIWCMDIWW (405(e)) | 850 Securities*7ommodities!
190 Other Cantract Product Liability O 380 Other Personal Relations O 864 SSU> Title SVT Exchange
195 Contract Product Liability | 360 Other Personal Property Damage O 740 Railway Labor Act O 865 RSI (405¢r)) 1 890 Other Statutory Actions
OJ 196 Franchise Injury 385 Property Damage O 751 Family and Medical 891 Agricultural Acts
© 362 Personal Injury - Product Liability Leave Act © 893 Environmental Matters
Medical Malpractice 0 796 Other Labor Litigation 17 895 Freedom of Information
[===" REAL PROPERTY | = CIVIL RIGHTS =" | PRISONER PETITIONS =| (1 791 Employee Retirement 23 FEDERAL TAX SULTS 2 Act
OG 216 Land Condenination O 440 Other Cri Rights Habeas Corpus: Income Security Act O 870 Taxes (U S. Plainill G 896 Arbitration
O 220 Foreclosure O 441 Voting O 463 Alien Detainee or Defendant) C1 899 Administrative Procedure
oO) 230 Rent Lease & Ejectment OG 442 Employment OF 310 Motions to Vacate 7 871 1RS—Third Party AcUReview or Appeal of
OF 240 Torts to Land 443 Housing! Sentence 26 USC 7409 Agency Decision
O 245 Tort Product Liability Accomm odations O 530 General © 950 Constitutionality af
07 290 All Other Real Property O 445 Amer. w/Disabilities -] 535 Death Penally coment IMIMEGRATION “oon State Statutes
Employment Other: O 462 Naturalization Application
OC 446 Amer. w/Disabilities - |) 540 Mandamus & Other [0 465 Other Immigration
Other J 550 Civil Rights Actions
O 448 Education O 555 Prison Condition
1 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

¥. ORIGIN (Place an “X" tt One Box Only)

O 4 Reinstated or
Reopened

Remanded from
Appellate Court

112 Removed from
State Court

1 Original a3

Proceeding

O 6 Multidistrict
Litigation -
Transfer

O 8 Multidistrict
Litigation ~
Direct File

C 5 Transferred from
Another District
(specifiy

Cite the U.S. Civil Statute under which you are filing (De net cite jurisdictional statutes untess diversity):

15 USC 1681s-2
Brief description of cause: _ . . .
Failure to fulfill obligations as furnisher of information

(7 CHECK IF THIS IS A CLASS ACTION DEMAND §

VI. CAUSE OF ACTION

 

VIL REQUESTED IN CHECK YES only if demanded in complaint:

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Wye ONo
VIIL RELATED CASE(S)
IF ANY (See instructions}: TUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
